Exhibit 10 (e) (2)

 

IMPERIAL SUGAR COMPANY LONG TERM INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

This Award Agreement between IMPERIAL SUGAR COMPANY, a Texas corporation, (the
“Company”), and «Optionee» (the “Optionee”), an Employee or Director of the
Company or one of its subsidiaries, regarding a right (the “Option”) awarded to
the Optionee on «date» (the “Grant Date”) to purchase from the Company up to but
not exceeding in the aggregate «shares» shares of Common Stock (as defined in
the IMPERIAL SUGAR COMPANY LONG TERM INCENTIVE PLAN (the “Plan”)) at $«price»
per share (the “Exercise Price”), of such number of shares and such price per
share being subject to adjustment as provided in Article Fourteen of the Plan,
and further subject to the following terms and conditions:

 

1. Relationship to Plan.

 

This Option is intended to be a nonqualified stock option within the meaning of
IRC Code Section 83. This Option is subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations thereunder, if any,
which have been adopted by the administrator of the Plan, the Compensation
Committee (the “Committee”), thereunder and are in effect on the date hereof.
Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan. For purposes of this Award Agreement:

 

(a) “Cause” shall mean a termination of Optionee’s employment directly resulting
from (a) an act of dishonesty on the part of Optionee constituting a felony
which has a direct and adverse effect on the Company or the willful, material
and repeated nonperformance of Optionee’s duties to the Company (other than by
reason of Optionee’s illness, incapacity or Disability) after written notice
from the Board of such nonperformance (which notice specifically identifies the
manner and sets forth specific facts, circumstances and examples in which the
Board believes that Optionee has not substantially performed his duties) and his
continued willful, material and repeated nonperformance of such duties for at
least thirty (30) days after his receipt of such notice; and, for purposes of
this clause (b), no act or failure to act on Optionee’s part shall be deemed
“willful” unless done, or omitted to be done, by Optionee not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company (assuming the disclosure of the pertinent facts, any action or
omission by Optionee after consultation with, and in accordance with the advice
of, legal counsel reasonably acceptable to the Company shall be deemed to have
been taken in good faith and to not be willful under this Agreement).

 

Company                     

  -1-   Optionee                     



--------------------------------------------------------------------------------

(b) “Option Shares” shall mean the shares of Common Stock covered by this Award
Agreement.

(c) “Retirement” shall mean retirement under an approved retirement program of
the Company or one of its subsidiaries.

 

2. Exercise Schedule.

 

(a) The Option hereby granted shall become exercisable in four cumulative
installments as follows: 25% of the Option Shares shall be exercisable as of the
Grant Date, 50% of the Option Shares shall become exercisable as of the first
anniversary of the Grant Date, 75% of the Option Shares shall become exercisable
as of the second anniversary of the Grant Date, and 100% of the Option Shares
shall become exercisable as of the third anniversary of the Grant Date. The
Optionee must be in continuous service as an Employee from the Grant Date
through the date of exercisability of each installment in order for the Option
to become exercisable with respect to additional Option Shares on each such
date. In no event shall any additional Option Shares become exercisable after
the Optionee’s termination of service as an Employee (temporarily or
permanently).

 

(b) The Option hereby granted shall become fully exercisable, irrespective of
the limitations set forth in subparagraph (a) above, provided that the Optionee
has been in continuous service as an Employee since the Grant Date, upon the
occurrence of (w) the death of the Optionee while in the employment of the
Company or one of its subsidiaries, (x) termination of the Optionee’s employment
due to Disability as determined by the Committee, (y) the Optionee’s Retirement
or (z) a Change of Control of the Company as specified in Article Ten of the
Plan.

 

3. Termination of Option. The Option hereby granted shall terminate and be of no
force and effect with respect to any shares of Common Stock not previously
purchased by the Optionee upon the first to occur of:

 

(a) the tenth (10th) anniversary of the Grant Date;

 

(b) for Options exercisable upon termination, the expiration of (A) ninety (90)
days following the Optionee’s termination of service as an Employee for any
reason other than death, Cause, Retirement or Disability, (B) one (1) year
following the Optionee’s termination of service as an Employee by reason of
death, (C) six (6) months following the Optionee’s termination of service as an
Employee by reason of Disability or Retirement, or (D) the expiration of one (1)
year following a Change of Control;

 

Company                     

  -2-   Optionee                     



--------------------------------------------------------------------------------

(c) the date of the Optionee’s termination of service as an Employee by reason
of Cause; and

(d) with respect to the portion of the Option not exercisable upon termination,
the date of the Optionee’s termination of service as an Employee.

 

4. Exercise of Option. Subject to the limitations set forth herein and in the
Plan, the Option may be exercised by written notice provided to the Company as
set forth in Paragraph 5 of this Award Agreement. Such written notice shall (a)
state the number of shares of Common Stock with respect to which the Option is
being exercised and (b) be accompanied by a wire transfer, cashier’s check, cash
or money order payable to IMPERIAL SUGAR COMPANY in the full amount of the
purchase price for any Option Shares being acquired and any appropriate
withholding taxes, or by other consideration in the form and manner approved by
the Committee pursuant to Article Nine of the Plan.

 

Notwithstanding anything to the contrary contained herein, the Optionee agrees
that he will not exercise the Option granted pursuant hereto, and that the
Company will not be obligated to issue any Option Shares pursuant to this Award
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system.

 

If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as possible, shall be postponed for the period of time
necessary to take such action.

 

5. Notices. Notice of exercise of the Option must be made in the following
manner, using such forms as the Company may from time to time provide:

 

(a) by registered or certified United States mail, postage prepaid to: Imperial
Sugar Company, P.O. Box 9, Sugar Land, Texas 77487-0009, Attn: Roy L. Cordes,
Jr., Corporate Secretary, in which case the date of exercise shall be the date
of mailing; or

 

(b) by hand delivery or by telegraphic communications equipment or otherwise to
Imperial Sugar Company, 8016 Highway 90-A, Sugar Land, Texas 77478, Attn: Roy L.
Cordes, Jr., Corporate Secretary, in which case the date of exercise shall be
the date when receipt is acknowledged by the Company.

 

Notwithstanding the foregoing, (i) in the event that the address of the Company
is changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address, or (ii) in the event that

 

Company                     

  -3-   Optionee                     



--------------------------------------------------------------------------------

the Committee delegates the administration of option exercises to a third party
administrator pursuant to Article Nine of the Plan, notice of exercise shall
instead be made pursuant to the written instructions given to the Optionee by
the third party administrator with respect to the option exercise.

 

Any other notices provided for in this Award Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Optionee, five (5)
days after deposit in the United States mail, postage prepaid, addressed to the
Optionee at the address specified at the end of this Award Agreement or at such
other address as the Optionee hereafter designates by written notice to the
Company.

 

6. Assignment of Option. The Optionee’s rights under the Plan and this Award
Agreement are personal; no assignment or transfer of the Optionee’s rights under
and interest in this Option may be made by the Optionee otherwise than by will
or by the laws of descent and distribution or by a qualified domestic relations
order; and this Option is exercisable during his lifetime only by the Optionee.

 

Notwithstanding the foregoing, subject to approval by the Committee in its sole
discretion, the Option is transferable by the Optionee to (a) the spouse,
parent, brother, sister, children or grandchildren (including adopted and
stepchildren and grandchildren) of the Optionee (“Immediate Family Members”),
(b) a trust or trusts for the exclusive benefit of such Immediate Family
Members, or (c) a partnership or partnerships in which such Immediate Family
Members have at least 99% of the equity, profit and loss interests. Subsequent
transfers of a transferred Option shall be prohibited except by will or the laws
of descent and distribution, unless such transfers are made to the original
Optionee or a person to whom the original Optionee could have made a transfer in
the manner described herein. No transfer shall be effective unless and until
written notice of such transfer is provided to the Committee, in the form and
manner prescribed by the Committee. Following transfer, the Option shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, and, except as otherwise provided herein, the
term “Optionee” shall be deemed to refer to the transferee. The consequences of
termination of service as an Employee shall continue to be applied with respect
to the original Optionee, following which the Options shall be exercisable by
the transferee only to the extent and for the periods specified in the Plan and
this Award Agreement.

 

After the death of the Optionee, exercise of the Option shall be permitted only
by the Optionee’s executor or the personal representative of the Optionee’s
estate (or by his assignee, in the event of a permitted assignment) and only to
the extent that the Option was exercisable on the date of the Optionee’s death.

 

7. Stock Certificates. Certificates representing the Common Stock issued
pursuant to the exercise of the Option will bear all legends required by law and
necessary or

 

Company                     

  -4-   Optionee                     



--------------------------------------------------------------------------------

advisable to effectuate the provisions of the Plan and this Option. The Company
may place a “stop transfer” order against shares of the Common Stock issued
pursuant to the exercise of this Option until all restrictions and conditions
set forth in the Plan or this Award Agreement and in the legends referred to in
this Paragraph 8 have been complied with.

 

8. Withholding. No certificates representing shares of Common Stock purchased
hereunder shall be delivered to or in respect of an Optionee unless the amount
of all federal, state and other governmental withholding tax requirements
imposed upon the Company with respect to the issuance of shares of Common Stock
has been remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee pursuant to
Article Eleven of the Plan. The Committee may make such provisions as it may
deem appropriate for the withholding of any taxes which it determines is
required in connection with this Option.

 

9. Shareholder Rights. The Optionee shall have no rights of a shareholder with
respect to shares of Common Stock subject to the Option unless and until such
time as the Option has been exercised and ownership of such shares of Common
Stock has been transferred to the Optionee.

 

10. Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Optionee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), except that the Optionee may not assign any rights or obligations
under this Award Agreement except to the extent and in the manner expressly
permitted herein.

 

11. No Service Guaranteed. No provision of this Award Agreement shall confer any
right upon the Optionee to continued service with the Company or any Subsidiary.

 

12. Governing Law. This Award Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Texas.

 

IMPERIAL SUGAR COMPANY

 

Dated                                                              

  By                                                                   Name:    
Title:

 

 

Company                     

  -5-   Optionee                     



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND ACCEPTANCE BY THE OPTIONEE

 

The undersigned, «Optionee», the Optionee, hereby acknowledges that he or she
has received a copy of the IMPERIAL SUGAR COMPANY LONG TERM INCENTIVE PLAN and
that he or she is to consult with and rely upon only the Optionee’s own tax,
legal and financial advisors regarding the consequences and risks of the Award.
The Optionee hereby agrees to and accepts the foregoing Award Agreement, subject
to the terms and provisions of the Plan and administrative interpretations
thereof referred to above.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Optionee’s Signature

      Date      

Optionee’s Address:

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

 

Company                     

  -6-   Optionee                     